Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16663294 filed on 10/24/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1, 13-18 in the reply filed on 2/9/2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono (US 2017/0222029).
Regarding independent claim 1, Kono teaches a semiconductor device comprising:
a semiconductor substrate (Fig. 2, element 10) that includes a drift region of a first conductivity type (Fig. 2, element 11);
a transistor portion (Fig. 2, element IGBT region) provided in the semiconductor substrate; and 
an adjacent element portion (Fig. 2, element DIODE region) provided in the semiconductor substrate, the adjacent element portion and the transistor portion being arranged along a predetermined arrangement direction (Fig. 2),
wherein the transistor portion and the adjacent element portion both include a base region (Fig. 2, element 12, paragraph 0039) of a second conductivity type provided above the drift region inside the semiconductor substrate, 
a plurality of trench portions (Fig. 2, element 13) that are formed through the base region from an upper surface of the semiconductor substrate, extend in an extending direction orthogonal to the arrangement direction on the upper surface of the semiconductor substrate, and have a conductive portion (Fig. 2, element 17) provided inside the trench portions, and 
a first lower surface side lifetime control region (Fig. 2, lower level element 24, paragraph 0068 discloses element 24 is formed by irradiating Helium analogous to the 
Regarding claim 14, Kono teaches further comprising: an upper surface side lifetime control region (Fig. 2, upper level element 24), including a lifetime killer, provided on an upper surface side of the semiconductor substrate.
Regarding claim 15, Kono teaches wherein the upper surface side lifetime control region is provided continuously from the transistor portion to the adjacent element portion in the arrangement direction, on the upper surface side of the semiconductor substrate (Fig. 2).
Regarding claim 16, Kono teaches wherein in the arrangement direction, the upper surface side lifetime control region is provided in a part of the transistor portion and over entirety of the adjacent element portion (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (US 2017/0222029) in view of Kuono (US 2017/0077216).	
Regarding claim 13, Kono teaches all of the limitations as discussed above.
Kono teaches an active portion (Fig. 2, active portion is in the IGBT area) provided with the transistor portion and the adjacent element portion; and an edge termination structure (Figs. 1 & 3, element OUTER PERIPHERAL REGION) portion surrounding the active portion in the top view of the semiconductor substrate.
Kono does not explicitly disclose wherein the first lower surface side lifetime control region is not provided in at least a partial region of the edge termination structure portion.
Kouno teaches an IGBT comprising a first lower surface side lifetime control region is not provided in at least a partial region of the edge termination structure portion (Fig. 11, element 24 is not provided in the periphery region 2, paragraph 0005 discloses element 24 is formed by irradiating Helium analogous to the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kono according to the teachings of Kouno with the motivation to decrease reverse current thereby improving recovery characteristics (paragraph 0006).
Regarding claim 17, Kono teaches all of the limitations as discussed above.
Kono teaches further comprising a well region (Fig. 2, element 15) of the second conductivity type provided to overlap the plurality of trench portions in the top view of the semiconductor substrate.
Kono does not explicitly disclose wherein a part of the upper surface side lifetime control region is provided to have a predetermined length in the extending direction, 
Kouno teaches an IGBT comprising part of the upper surface side lifetime control region is provided to have a predetermined length in the extending direction, from an end of the well region to outside of the well region, and 5Appl. No.: 16/663,294Attorney Docket No. FE-0398PCTUS Reply to Office Action of December 30, 2020 the predetermined length is larger than a thickness of the semiconductor substrate in a depth direction (Figs. 3-5, 10-14, paragraph 0011, 0078-0082 where element 24 is the lifetime control region).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kono according to the teachings of Kouno with the motivation to adjust the rated current ratio characteristics (paragraph 0081).
Regarding claim 18, Kono teaches all of the limitations as discussed above.
Kono does not explicitly wherein a part of the first lower surface side lifetime control region is provided to have a predetermined length in the extending direction, from the end of the well region to the outside of the well region in the top view of the semiconductor substrate, and the predetermined length is larger than the thickness of the semiconductor substrate in the depth direction.
Kouno teaches an IGBT comprising a part of the first lower surface side lifetime control region is provided to have a predetermined length in the extending direction, from the end of the well region to the outside of the well region in the top view of the semiconductor substrate, and the predetermined length is larger than the thickness of the semiconductor substrate in the depth direction (Figs. 3-5, 10-14, paragraph 0011, 0078-0082 where element 24 is the lifetime control region).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813